DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ligameri et al. (US 2017/0371474).

	Regarding claims 1, 8 and 9
	Ligameri et al. shows the operation input device comprising: a processor (36); and a memory (30 and 32) storing instructions which, when executed by the processor, causes the processor to perform processes of: detecting a touch point on a touch panel (see for example Fig. 5, step 54); and determining an operation of one or a plurality of operation devices arranged on the touch panel on a basis of a distance between touch points specified from information on detected touch points and a positional relationship of three or more touch points (see for example Figs. 3-6B, tool 22, foot 50 and 48, and para. 0025-0028), and determining an operation corresponding to a touch point that is determined not to depend on the operation device in the determination as a touch operation on the touch panel (taken to be a touch point detected that is not from tool 22, such a finger touch, pen 70, paintbrush 72, mouse 24 etc., as determined by the tool discriminator 22).  

	Regarding claim 2
	Ligameri et al. further shows, wherein the processor detects each of a plurality of conductor columnar supports provided in the operation device as a touch point (taken to be the foot base 50 from tool 22 touching the tool touch area 48, see for example Figs. 3 and 4, and para. 0025-0027), the processor retrieve, from among shapes with touch points as vertices, a shape in which a distance and a positional relationship between the touch points are within an allowable range of a distance and a positional relationship 

	Regarding claim 3
	Ligameri et al. further shows, wherein when a same or similar shape is retrieved, the processor repeats a 41retrieving process of the shape until a difference is recognized between the same or similar shapes (taken to be when the same tool, such as tool 22, is being used, determined by the tool discriminator, the processor continually repeats using the identified tool process, until a different tool is detected, see for example Fig. 5).  

	Regarding claim 4
	Ligameri et al. further shows, wherein when a plurality of touch points is detected around a previously retrieved shape, the processor determines an operation corresponding to the detected touch points as an operation of the operation device corresponding to the previously retrieved shape (see for example para. 0025-0027).  

	Regarding claim 5
	Ligameri et al. further shows, wherein the processor determines whether the touch point is a touch point by the operation device or a touch point by the touch operation on a basis of at least one of an electrostatic capacitance detected at the touch 

	Regarding claim 6
	Ligameri et al. further shows, wherein the processor does not retrieve a same or similar shape (taken to be when the tool has been detected to be changed by the tool discriminator 42, and therefore does not retrieve touch information having the same or similar shape, since it was changed to a different touch point pattern, see for example Figs. 3 and 5 and para. 0023-0028).  

	Regarding claim 7
	Ligameri et al. further shows, wherein the processor retrieves a shape in the allowable range selected on a basis of a priority order given to a shape with conductor columnar supports of the operation device as vertices from among shapes with touch points as vertices (taken to be the shapes that were stored or the shapes relating to a tool profile to be analyzed to help distinguish other types of touches, see for example para. 0023-0026).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687